            Case 1:20-cv-06143-CM Document 47 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ENVIRONMENTAL JUSTICE HEALTH ALLIANCE;
 CENTER FOR COMMUNITY ACTION AND
 ENVIRONMENTAL JUSTICE; EAST YARD
 COMMUNITIES FOR ENVIRONMENTAL JUSTICE;
 NEW JERSEY ENIRONMENTAL JUSTICE
 ALLIANCE; TEXAS ENVIRONMENTAL JUSTICE
 ADVOCACY SERVICES; NATURAL RESOURCES
 DEFENSE COUNCIL, INC.; NATIONAL AUDUBON                           No. 20 Civ. 6143 (CM)
 SOCIETY; NEW YORK CIVIL LIBERTIES UNION;
 and SIERRA CLUB,                                                  NOTICE OF MOTION

                               Plaintiffs,

                        v.

 COUNCIL ON ENVIRONMENTAL QUALITY; and
 MARY B. NEUMAYR, in her official capacity as
 Chairman of the Council on Environmental Quality,

                               Defendants.


          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, defendants

the Council on Environmental Quality and Mary B. Neumayr, in her official capacity as Chairman

of the Council on Environmental Quality (together, “Defendants”), by their attorney, Audrey

Strauss, Acting United States Attorney for the Southern District of New York, hereby move this

Court for an Order pursuant to Federal Rule of Civil Procedure 12(b)(1) dismissing with prejudice

Plaintiffs’ Complaint, and granting such other and further relief as the Court may deem just and

proper.

          PLEASE TAKE FURTHER NOTICE that pursuant to prior Orders of the Court (Dkt. Nos.

20, 34, and 46), Intervenors’ papers, if any shall be filed no later than November 20, 2020,

opposition papers, if any, shall be filed on or before December 18, 2020, and reply papers, if any,

shall be filed on or before January 20, 2021.
        Case 1:20-cv-06143-CM Document 47 Filed 11/17/20 Page 2 of 2




Dated: November 17, 2020
       New York, New York

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney of the
                                               Southern District of New York

                                         By:          /s/ Danielle J. Levine
                                               DANIELLE J. LEVINE
                                               ZACHARY BANNON
                                               Assistant United States Attorneys
                                               86 Chambers Street, Third Floor
                                               New York, New York 10007
                                               Tel.: (212) 637-2689/2728
                                               Fax: (212) 637-2702
                                               E-mail: danielle.levine@usdoj.gov
                                               E-mail: zachary.bannon@usdoj.gov

                                               JOHNATHAN BRIGHTBILL
                                               Principal Deputy Assistant
                                               Attorney General

                                               PAUL SALAMANCA
                                               Deputy Assistant Attorney General




                                     2
